Citation Nr: 9908290	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for right subacromial 
bursitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1965 to 
February 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for 
subacromial bursitis of the right shoulder.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's right subacromial bursitis is manifested by 
tenderness to palpation of the right biceps insertion 
extending down the biceps groove, with full range of shoulder 
motion and discomfort at approximately 175 degrees of 
abduction.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for right subacromial bursitis have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5019, 5201 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  

The Board is satisfied that all appropriate development has 
been accomplished and the Department of Veterans Affairs (VA) 
has no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran's representative has 
argued that there is no indication in the record that all 
relevant medical records have been associated therewith, and 
asks that  the veteran be contacted to provide verification 
of the dates of treatment for his right shoulder.  To the 
contrary, the veteran advised the RO in his claim, in January 
1995, and his substantive appeal, in March 1996, that records 
of treatment at VA facilities in Knoxville and Nashville, 
Tennessee, would support his claim.  The RO obtained these 
records.  The veteran has not advised VA of the existence of 
additional evidence which may be obtained.  

The representative also argues that the October 1997 is 
inadequate in that it does not indicate that the examiner 
reviewed the veteran's medical records, citing West v. Brown, 
7 Vet. App. 70, 77 (1994).  In West, the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court), in a case 
involving a claim for service connection for post-traumatic 
stress disorder, found that the Board's reliance on an 
examination which, in turn, relied on a questionable history 
of events was error.  In this case, the history recited by 
the examiner in the examination report is essentially 
accurate.  Moreover, while evaluation of a service-connected 
disability requires review of the appellant's medical 
history, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Consequently, the 
Board does conclude that remand for re-examination solely to 
have the examiner review the veteran's records is necessary, 
or that the examination in October 1997 was inadequate on 
that basis.

The representative also argues that the October 1997 VA 
examination is inadequate because it did not address the 
complaints of shoulder pain, contain a medical opinion on 
whether pain or weakness could limit functional ability when 
the shoulder is used repeatedly over a period of time, or 
adequately portray the extent of functional loss due to pain 
on use and during "flare-ups", citing DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds that the examination 
report, when considered with the entire record, is adequate 
to consider the disabling effects of pain, as required by 
DeLuca.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

In a report of medical examination dated at the time of his 
entry into service, it was noted that the veteran was right 
handed.  In July 1966 he fell with his right arm outstretched 
and thereafter sought medical treatment for complaints of a 
sore shoulder.  On examination, he had slightly decreased 
range of motion in the shoulder.  An X-ray revealed a wide 
separation of the acromioclavicular joint.  An orthopedist 
interpreted X-rays as showing no fracture or subluxation.  
The examiner noted slight pain with circular movement of the 
shoulder.  The examiner noted an impression of torn 
supraspinatus tendon or muscle strain.  Subsequently dated 
service medical records show that the veteran continued to 
have complaints and seek treatment for right shoulder pain.  
In August 1967, an orthopedist recorded a diagnosis of right 
subacromial bursitis.

The veteran was granted entitlement to service connection for 
right subacromial bursitis by an August 1985 rating decision.  
The associated disability was rated at zero percent.  
However, in a December 1985 rating decision, the RO awarded a 
rating of 10 percent, effective from the date of the 
veteran's claim in May 1985.  This rating has remained in 
effect to the present.

The veteran's right shoulder disorder has been rated by the 
RO utilizing Diagnostic Code 5019.  Under that diagnostic 
code, bursitis is rated based on limitation of motion of the 
affected part, as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion of 
the arm is rated under Diagnostic Code 5201.  Under that 
diagnostic code, limitation of motion of the arm on the major 
side is assigned a disability rating of 20 percent for 
limitation at the shoulder level.  A 30 percent rating is 
assigned for limitation of motion to midway between the side 
and shoulder level. A 40 percent rating is assigned for 
motion limited to 25 degrees from the side.

As evidenced by the finding during the most recent VA 
examinations, the veteran does not have compensable 
limitation of arm motion under this diagnostic code.  Range 
of motion was characterized by the examiner as normal, with 
forward flexion from zero to 180 degrees, external and 
internal rotation from zero to 90 degrees, and abduction from 
zero to 180 degrees with some discomfort evidence at 
approximately 175 degrees.  Therefore, his right shoulder 
disorder does not meet the criteria for a schedular rating in 
excess of 10 percent under Diagnostic Codes 5019, 5003, or 
5201.

The Board notes that the reported diagnosis from the October 
1997 VA examination was status post right shoulder 
dislocation by history, with minimal post-traumatic arthritis 
of the right acromioclavicular joint by X-ray, and right 
biceps insertion tenderness.  However, as discussed above, 
the veteran does not have compensable limitation of motion in 
his left shoulder.  In fact, he apparently has no limitation 
of motion in the left shoulder.  During the aforementioned 
examination, internal and external rotation was zero to 90 
degrees.  The right arm had full flexion and abduction.  
Therefore, a 10 percent rating is not assignable based on X-
ray findings of arthritis and noncompensable limitation of 
motion.

The Board concludes that the criteria for a higher schedular 
rating are not met under the diagnostic codes applicable to 
bursitis of the right shoulder.  In reaching is decision, the 
Board has considered the complete history of the disability 
in question as well as the current clinical manifestation and 
the effect the disability may have on the earning capacity of 
the veteran.  38 C. F. R. §§  4.1, 4.2, 4.41 (1998).  The 
Board has also considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  In 
this case, in the absence of clinical findings of limitation 
of motion of the veteran's right (major) arm to shoulder 
level, his disability picture from bursitis of the right 
shoulder does not more closely approximate the criteria for 
the next higher rating of 20 percent.

The Court has held that pursuant to 38 C.F.R. § 4.40 (1998) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, if there were no objective evidence of pain, 
the veteran's disability from his right shoulder disorder 
would not be compensable.  The clinical evidence in the 
record shows that the shoulder has full range of motion.  
There has been no clinical finding - on examination or 
treatment -- of instability, subluxation, nonunion, or loose 
motion.  The examiners have detected no swelling, redness, 
deformity, or atrophy.  However, the veteran's complaints of 
right shoulder pain have been objectively demonstrated, by 
clinical findings of findings of tenderness to palpation, 
particularly at the right biceps insertion extending down the 
biceps groove.  Therefore, the record supports a finding that 
the veteran does have some functional loss due to pain on use 
of his right shoulder.  It is for this reason that the 
compensable rating of 10 percent has been assigned.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 40 percent -- 
are assignable for limitation of the arm on the major side, 
but the medical evidence reflects that the veteran does not 
have compensable limitation of motion.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for the 
service-connected right shoulder disability, and it has not 
been shown that such disability otherwise so markedly 
interfere with his employment as to render impractical the 
application of regular schedular standards.  There is no 
evidence that the impairment resulting solely from the right 
shoulder disability warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

An increased ratings for right subacromial bursitis is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


